COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-047-CV


METWEST, INC. D/B/A QUEST                                       APPELLANT
DIAGNOSTICS INCORPORATED

                                        V.

MIGUEL RODRIGUEZ, JR., MIGUEL                                   APPELLEES
RODRIGUEZ, AND LUCY RODRIGUEZ


                                    ----------

           FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant Metwest Inc. d/b/a Quest Diagnostic

Incorporated’s Motion To Dismiss Appeal.” It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1), 43.2(f).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: October 2, 2008




                                    2